IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-11-00013-CR

                         IN RE LOYD TOM LOGAN, JR.


                                 Original Proceeding


                         MEMORANDUM O P I N I O N

       Loyd Tom Logan, Jr., a prison inmate, seeks a writ of mandamus to compel the

Honorable Cindy Polley, County Clerk of Ellis County, to file Logan’s “Motion for

Nunc Pro Tunc.”       There are numerous procedural problems with this petition

including, but not limited to, the lack of 1) a certified or sworn copy of the pleading

Logan attempted to file with the County Court at Law judge with a verified motion

explaining that the clerk refused to accept the pleading and 2) a certified or sworn copy

of a mandamus that Logan contends the trial court denied. See TEX. R. APP. P. 52.3(k).

       However, we use Rule 2 to look past these and the other deficiencies and deny

Logan’s petition. TEX. R. APP. P. 2.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed January 26, 2011
Do not publish
[OT06]




In re Logan                                    Page 2